The relatrix was arrested on an affidavit filed in the Greene Circuit Court charging her with forgery. On being arraigned, she entered a plea of guilty, and was, upon such plea, found guilty, her punishment being fixed at imprisonment in the Woman's Prison for a period of from one to 14 years, to which was added a fine of $10. Later, she filed her petition in said court for writ ofcoram nobis. A trial was had upon that petition and resulted in a judgment denying the relatrix any relief.
Without filing any motion for a new trial in the last proceeding, and without saving any question that can be presented on an appeal, she filed her petition in this court for a 1, 2.  writ of mandate requiring the trial court to furnish and provide her with a complete record and transcript of the proceedings for use on an appeal to this court, without cost to her as a poor person. This court has jurisdiction to issue writs of mandate only in aid of its appellate jurisdiction. Since the relatrix has taken no steps to perfect an appeal and has made no claim that she reserved any exception to any ruling of the trial court that could be presented to this court on appeal, a transcript of the proceedings would be *Page 363 
useless to her. In view of the fact that she has not shown any right of appeal, the writ is denied.